DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-10 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 12-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Baiocchi et al. (US 7,506,976 - Baiocchi; of record).
	As to claim 1, Baiocchi teaches an apparatus comprising a frame portion configured to be worn by an individual (Baiocchi Fig. 2 - 5, 6, 7), an optical lens supported by the frame (Baiocchi Fig. 3 - 2, 3), the optical lens having a first portion having a first part with a first tint being configured to cover a first angular ocular range region/portion at and above P2; Fig. 5 - curve C being transmission at P2; col. 16:25-29; col. 18:13-21), the first tint being configured to block less of a first color of visible light than a second color of visible light (Baiocchi Fig. 5 - curve C showing blocking less at Green-500nm than at Blue-450nm (i.e. transmit more Green-500nm than Blue-450nm)), a second portion contiguous with the first portion (Baiocchi Fig. 3 - region/portion between P2 to C1), the second portion having a second part with a second tint and being configured to cover a second angular ocular range for the individual (Baiocchi Fig. 3 - region/portion between P2 to C1), the second tint being configured to block less of the first color of visible light than the first tint (Baiocchi Fig. 5; col. 18:13-21 - curve B blocking less Green-500nm than curve C (i.e. curve B transmits more Green-500nm than curve C)), the second tint being configured to block less of the first color of visible light than the second color of visible light (Baicchi Fig. 5 - curve B showing blocking less at Green-500nm than at Blue-450nm (i.e. transmit more Green-500nm than Blue-450nm)), the second angular ocular range being different from the first angular ocular range (Baicchi Fig. 5 - first region/portion from P2 and above is above (i.e. different) from the second region below P2 to C1), a third portion contiguous with the second portion (Baiocchi Fig. 3 - region/portion below C1 to P1), the third portion having a third part with a third tint and being configured to cover a third angular ocular range for the individual (Baiocchi Fig. 3 - region/portion below C1 to P1), the third tint being configured to block less of the first color of visible light than the second tint (Baiocchi Fig. 5; 16:25-29; col. 18:13-21 - curve A blocking less Green-500nm than curve B (i.e. curve A transmits more Green-500nm than curve B)), the third tint being configured to block less of the first color of visible light than the second color curve A showing blocking less at Green-500nm than at Blue-450nm (i.e. transmit more Green-500nm than Blue-450nm)), the third ocular angular ocular range being different from the first angular ocular range (Baiocchi Fig. 5 - third region/portion below C1 to P1 being below (i.e. different from) the first region/portion from P2 and above).

    PNG
    media_image1.png
    442
    713
    media_image1.png
    Greyscale

	As to claim 2, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Baiocchi further teaches the first color of visible light is green (Baiocchi Fig. 5 - Green-500nm).
	As to claim 3, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Baiocchi further teaches the second tint is configure to block less of the second color of visible light than the first tint (Baiocchi Fig. 5 - second tint (curve B) blocks less Blue-450nm light than first tint (curve C) - i.e. curve B transmits more Blue-450nm than curve C), the third tint is configured to block less of the second color of visible light than the second tint (Baiocchi Fig. 5 - third tint (curve A) blocks less Blue-450nm than second tint (curve B) - i.e. curve A transmits more Blue-450-nm than curve B).
	As to claim 4, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Baiocchi further teaches the second color of visible light is blue light (Baiocchi Fig. 5 - Blue-450nm).
	As to claim 5, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Baiocchi further teaches the second color of visible light is blue light (Baiocchi Fig. 5 - Blue-450nm).
	As to claim 12, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Baiocchi further teaches the first tint gradually transitions to the second tint and the second tint gradually transitions to the third tint (Baiocchi Fig. 3).
	As to claim 13, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Baiocchi further teaches the optical lens comprises a polymer (Baiocchi col. 9:10-21).
	As to claim 14, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Baiocchi further teaches the third angular ocular range is different from the second angular ocular range (Baiocchi Fig. 3 - third range is below (i.e. different from) C1 to P1 is below second range below P2 to C1).
	As to claim 15, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Baiocchi further teaches the third angular both third range (below C1 to P1) and second range (below P2 to C1) are both below (i.e. the same) first angular range (P2 and above)).
	As to claim 16, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Baiocchi further teaches the third portion is not contiguous with the first portion (Baiocchi Fig. 3 - from P2 and above not contiguous with below C1 to P1).
	As to claim 17, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Baiocchi further teaches the first portion is configured to cover a first viewing area for the individual (Baiocchi Fig. 3 - region/portion at and above P2), and the second portion is configured to a second viewing area for the individual (Baiocchi Fig. 3 - region/portion between P2 to C1), the first viewing area being above the second viewing area from a perspective of the individual when wearing the frame (Baiocchi Fig. 3).
	As to claim 18, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Baiocchi further teaches the third portion is configured to cover a third viewing area for the individual (Baiocchi Fig. 3 - region/portion below C1 to P1), the third viewing area being below the second viewing area from the perspective of the individual when wearing the frame (Baiocchi Fig. 3).
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baiocchi (cited above).
	As to claim 6, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the first angular ocular range is greater than the second and third angular ocular ranges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the first ocular range angle greater than the second and third ocular ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller 220 F.2d 454, 456,105 USPQ 233, 235.  Baiocchi shows tinting the first, second, and third ocular ranges (Baiocchi Fig. 3) and thus determining which range(s) is greater or less than any other range(s) allows for tinting the lenses as needed by the individual user over the desired ocular ranges.
	As to claim 7, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the first angular ocular range is configured to cover a greater portion of a viewing area for the individual than both the second and third angular ocular ranges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the first ocular range viewing area coverage greater than the second and third ocular ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller 220 F.2d 454, 456,105 USPQ 233, 235.  Baiocchi shows tinting the first, second, and third ocular ranges (Baiocchi Fig. 3) and thus determining which range(s) is 
	As to claims 8-10, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Baiocchi (Fig. 5) further teaches 
	the blocking and transmission of the first tint (curve C) for blue light (450nm) is about 97% blocking and 3% transmission and for green (500nm) about 93% blocking and 7% transmission; 
	the blocking and transmission of the second tint (curve B) for blue light (450nm) is about 95% blocking and 5% transmission and for green (500nm) about 89% blocking and 11% transmission; 
	the blocking and transmission of the third tint (curve A) for blue light (450nm) is about 94% blocking and 6% transmission and for green (500nm) about 86% blocking and 14% transmission;	
	but not all the specific values of claims 8, 9 and 10.  It would have been obvious to one of ordinary skill in the art at the time of invention to block/pass the specific values of claims 8, 9 and 10, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).  As discussed by Baiocchi, the transmittance/blocking of the various regions can be controlled to compensate for different luminance in glare and background brightness across the lens vertically and horizontally (Baiocchi col. 4:4-11; col. 4:31-50).
	As to claim 11, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Baiocchi further teaches the first tint 
	As to claims 19, 20, Baiocchi teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Baiocchi (Fig. 5) further teaches
	the blocking and transmission of the first tint (curve C) for green (500nm) is about 93% blocking and 7% transmission; 
	the blocking and transmission of the second tint (curve B) for green (500nm) is about 89% blocking and 11% transmission; 
	the blocking and transmission of the third tint (curve A) for green (500nm) is about 86% blocking and 14% transmission;
	but not all the specific values of claims 19 and 20.  It would have been obvious to one of ordinary skill in the art at the time of invention to block/pass the specific values of claims 20, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).  As discussed by Baiocchi, the transmittance/blocking of the various regions can be controlled to compensate for different luminance in glare and background brightness across the lens vertically and horizontally (Baiocchi col. 4:4-11; col. 4:31-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 7, 2022